ORDER

PER CURIAM.
Defendant, Lewis McNeal, appeals the judgment entered upon his convictions by a jury of two counts of first degree assault and two counts of armed criminal action. §§ 565.050 and 571.015 RSMo 1986. Defen*140dant was sentenced to consecutive terms of fifteen and seventeen years for the assault convictions and concurrent terms of ten and eleven years for the armed criminal action convictions. The sentences on the armed criminal action convictions were ordered to run concurrently with the sentences for assault.
Defendant also appeals the denial of his Rule 29.15 motion after an evidentiary hearing, but has failed to brief any points relating to the denial of his Rule 29.15 motion on appeal. Where a defendant appeals the denial of a Rule 29.15 motion on appeal, but fails to raise any points relating to the denial of that motion in the brief on appeal, the point is considered abandoned. State v. Link, 916 S.W.2d 385, 386 n. 1 (Mo.App.E.D.1996); State v. Nelson, 818 S.W.2d 285, 287 (Mo.App.E.D.1991).
The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
Judgment affirmed in accordance with Rules 30.25(b) and 84.16(b).